Per Curiam.
These actions were brought upon four drafts or bills of exchange, drawn at Vera Cruz, Mexico, on the defendant Philippson, to the order of the plaintiffs, for $1,000 each, payable 30 days after sight, for value received. The defendant accepted said bills. They were not paid at maturity, but were protested, and due notice of dishonor was given. The defendants, on the trial in the court below, and on this appeal, contended that there was a failure of consideration for the acceptance of the drafts, and that such ■acceptance was on the condition that the plaintiffs accept and pay certain other bills of exchange, and that the bills or drafts in suit were drawn and accepted for the sole purpose of securing plaintiffs against such other acceptance. In our judgment the testimony entirely fails to establish this contention. On the contrary, it shows that the drawers of the drafts in question were at the time they were sent indebted to the plaintiffs in an amount exceeding the amount of the drafts. The advice accompanying the drafts cannot be construed into creating the condition contended for by the appellant. We think there was no error in the court below, and that the judgment should be affirmed.